                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

               Plaintiffs,

v.                                                         CV No. 19-03 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC,

               Defendant.

            ORDER RESETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on request of the parties to reset the status

conference. IT IS HEREBY ORDERED that the status conference currently set for

October 7, 2019, is RESET for Thursday, September 5, 2019, at 3:00 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
